Citation Nr: 1818761	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-32 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death pursuant to 38 U.S.C. § 1151 (2014).

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, JH, TH

ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION


The Veteran served on active duty from November 1962 to October 1965.  The appellant is the Veteran's surviving spouse; he died in 2011.  This case comes to the Board of Veterans' Appeals on appeal from 2013 rating actions of the Department of Veterans Affairs (VA) Pension Management Center.  The appeal is now within the jurisdiction of the Louisville, Kentucky Regional Office (RO).

In November 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceedings has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issue of issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the 2017 Board hearing, the appellant's representative notified VA that she wished to withdraw her appeal of the claim of entitlement to death pension benefits. 

CONCLUSION OF LAW

The appeal of the issue of entitlement to death pension benefits has been withdrawn, and this appeal is dismissed.  38 U.S.C. §§ 7105 (b), (d) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASIS FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C. §§ 7104, 7105(d).

At the 2017 Board hearing, the appellant stated her wish to withdraw her appeal of the claim for entitlement to death pension benefits.  The Board finds that this withdrawal is valid, and this issue is no longer on appeal.  38 C.F.R. 20.204.  Given the withdrawal of this issue, the Board no longer has jurisdiction to review it and the appeal as to this issue is dismissed.


ORDER

The appeal for death pension benefits is dismissed.



REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The appellant contends that the Veteran, her deceased husband, died as a result of a blood transfusion received at the VA Medical Center in Lexington, Kentucky.  According to the Veteran's death certificate, he died on June [REDACTED], 2011, where the immediate cause of death was brain herniation as a result of respiratory and cardiac arrest. 

By way of history, the Veteran underwent a lung transplant in July 2010.  The appellant and her representative testified before the Board in November 2017 that the Veteran was called and notified by the VA hospital that his hemoglobin level was 7.9 and therefore was instructed to go to the emergency room.  He was admitted to the VA Medical Center at 3:00 am until approximately 8:30 am when he was transferred to the University of Kentucky Hospital, which is connected to the VA Medical Center facility.  The appellant stated the Veteran would not have consented to the blood transfusion if he knew there was a possibility of death.  Overall, the appellant contends that the Veteran's death was directly due to the fault of VA and the carelessness, negligence, and lack of proper skill of the VA staff in administering the blood transfusion. 

The appellant testified that prior to the Veteran's death he was not in distress but "his normal self with the breathing because of the lung transplant."  He was not weak, fainting, or having difficulty breathing.  To her knowledge, he was not chronically anemic.

In April 2015, a VA examiner determined that although the Veteran's death was the result of the blood transfusion, the exact nature of the causation was unclear.  The VA examiner stated that the "possibilities appear to include such things as volume overload, transfusion reaction and TRALI (transfusion related acute lung injury)... Therefore, the [V]eteran did suffer additional permanent disability or increased disability attributable to VA medical care."  However, based on his review of the evidence of record, the VA examiner concluded there was "no evidence of carelessness, negligence, lack of proper skill, error in judgment or a similar finding of fault on the part of the VA was identified in the records."  Specifically, the VA examiner stated, "[t]he [V]eteran received two units of packed red blood cells over a period of about 7 hours.  This would not constitute an excessive amount of fluid."

The appellant and her representative point to discrepancies between the treatment records from the VA Medical Center and the University of Kentucky which suggest the VA examiner relied on an inaccurate timeline.  The appellant and her representative state that the Veteran was at the VA Medical Hospital for less than six hours, and therefore, the Veteran could not have received two units of blood in approximately 7 hours.  In addition, they refer to medical articles suggesting that Veteran was not at risk for death by waiting for the transfusion as he was not in critical condition and therefore, other treatment would have been possible.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C. § 1151 (2014).

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1). Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2). The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d)(2). The standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362, 368-69 (2013).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2017).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361 (d)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VAMC(s) and obtain and associate with the claims file all outstanding records of treatment, including available informed consent documents for the June 2011 procedures and associate them with the claims file.

2.  After the above-noted records have been associated with the claims file, obtain a VA opinion.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

The examiner must provide opinions regarding the following:

(1) Is at least as likely as not (a 50 percent or greater probability) that the blood transfusions the Veteran received in June 2011 led to his death. 

(2) If so, is it at least as likely as not that the Veteran's death was due to TRALI, fluid overload, or a separate cause?  

(3) Is it at least as likely as not that any treatment provided by VA was the primary or a contributory cause of the Veteran's death.  

(4) If so, is it at least as likely as not that such cause was (1) the result of negligence or other fault on the part of VA OR (2) an event not reasonably foreseeable.  With regard to the latter inquiry, please be advised that the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

The examiner must address the following: 1) medical treatment records from the VA Medical Center and the University of Kentucky; 2) the April 2015 VA examiner's opinions and rationale; 3) the contentions stated in the testimony of the appellant and her representative specifically, whether the discrepancies in the timeline of the Veteran's medical care on June 25, 2011, would materially impact the outcome; 4) informed consent documents; and 5) the medical articles submitted by the appellant and her representative regarding transfusion practice guidelines and hemoglobin thresholds for red blood cell transfusions.

3.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


